DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shoko Leek on 6/10/2022.
The application has been amended as follows: 
Abstract amended as : 


    PNG
    media_image1.png
    326
    676
    media_image1.png
    Greyscale


Priority
This application discloses and claims only subject matter disclosed in prior application no 16805561, filed 2/28/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 12:
The closest prior art is Hashiguchi et al. (U.S. Patent Publication 20170131842 A1).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the first routing traces have a large-pitch portion and a small-pitch portion physically adjacent to each other along the second direction, in a first routing trace area disposed adjacent to the detection area along the first direction, wherein the small-pitch portion is closer to the plurality of first terminals, the large-pitch portion includes the first routing traces arrayed at a first pitch along a pitch direction that is perpendicular to the routing direction, the small-pitch portion includes the first routing traces arrayed along the pitch direction at a second pitch smaller than the first pitch, at a juncture portion where the first routing traces transition from the small-pitch portion to the large-pitch portion, the first routing traces extend farther away from the detection area as they extend away from the plurality of first terminals, and a routing trace width of each of the first routing traces in the large-pitch portion is greater than a routing trace width of each of the first routing traces in the small-pitch portion.", in the context of the rest of the claimed limitations.

	Claims 2 – 11 and 13 - 20 depend on claims 1, 12 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170255294 A1 discloses an input device with a matrix sensor that includes a plurality of sensor electrodes arranged on a common surface or plane.
Moren et al. (U.S. Patent Publication 20180261171 A1) discloses terminal line on [0034] – [0036].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693